Fischer v Gargano (2021 NY Slip Op 00657)





Fischer v Gargano


2021 NY Slip Op 00657


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND WINSLOW, JJ.


23.1 CA 19-01253

[*1]CHRISTOPHER FISCHER AND GABRIELLE LONERGAN, ON BEHALF OF THEMSELVES AND ALL OTHER EMPLOYEES SIMILARLY SITUATED, PLAINTIFFS-APPELLANTS,
vJOSEPH GARGANO, SENIOR, AND JOSEPH GARGANO, JUNIOR, DEFENDANTS-RESPONDENTS. 


THOMAS & SOLOMON LLP, ROCHESTER (JESSICA L. LUKASIEWICZ OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.
GROSS SHUMAN P.C., BUFFALO (KEVIN R. LELONEK OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Erie County (Henry J. Nowak, J.), entered June 7, 2019. The order, insofar as appealed from, granted defendants' motion for summary judgment dismissing the complaint against defendant Joseph Gargano, Senior. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on December 21, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court